DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakano et al. (US 2018/0172138 A1).
With respect to claim 1, Nakano et al. discloses a vehicle motor/generator 2, a case or housing 4 including rotating shaft 3A with first support bearings 24, second support bearings 25, wherein said case has a first wall portion 41a providing support for said first bearings, and a second wall portion 54 supporting said second bearing and an input portion 3B, and transmission portion 61b to provide a thrust load, as shown in figure 1.
With respect to claim 2, said shaft includes shaft member with abutment portion 61c that abuts the second bearing, as shown in figure 1.
With respect to claim 9, said input 61c is a cylindrical member fixed to said shaft member, as shown in figure 1.
With respect to claim 10, said motor/generator includes a rotor 22 and stator 21, as shown in figure 1.
With respect to claim 11, said traction motor 2 inherently has clutch for engaging the driving force through the drive shaft, as shown in figure 1.


    PNG
    media_image1.png
    444
    650
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618